On Application for Rehearing.
Per Curiam.
The defendant was allowed a credit of $43.15 with five per cent interest from June 10th, 1912, and twenty per cent penalty.
He complains that he should have been allowed 10 per cent per annum interest instead of five per cent.
We find that it is correct. But inasmuch as it was not entitled to the twenty per cent penalty (due only in case of redemption) the judgment gives it in the aggregate *71■more than it is entitled to, so that it has no cause of complaint.
Opinion and decree, February 1, 1915.
Writ denied, March 9, 1915.
Rehearing refused.